 


 HR 3986 ENR: John F. Kennedy Center Reauthorization Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3986 
 
AN ACT 
To amend the John F. Kennedy Center Act to authorize appropriations for the John F. Kennedy Center for the Performing Arts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the John F. Kennedy Center Reauthorization Act of 2008. 
2.Technical amendmentSection 2(a)(2)(J)(ii) of the John F. Kennedy Center Act (20 U.S.C. 76h(a)(2)(J)(ii)) is amended by striking Public Works and Transportation and inserting Transportation and Infrastructure. 
3.Photovoltaic systemThe John F. Kennedy Center Act is amended by inserting after section 6 (20 U.S.C. 76l) the following: 
 
7.Photovoltaic system 
(a)In generalThe Board may study, plan, design, engineer, and construct a photovoltaic system for the main roof of the John F. Kennedy Center for the Performing Arts. 
(b)ReportNot later than 60 days before beginning construction of the photovoltaic system pursuant to subsection (a), the Board shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the feasibility and design of the project.. 
4.Authorization of appropriationsSection 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended— 
(1)by striking subsections (a) and (b) and inserting the following: 
 
(a)Maintenance, repair, and securityThere are authorized to be appropriated to the Board to carry out section 4(a)(1)(H)— 
(1)$20,200,000 for fiscal year 2008; 
(2)$21,800,000 for fiscal year 2009; 
(3)$22,500,000 for fiscal year 2010; 
(4)$23,500,000 for fiscal year 2011; and 
(5)$24,500,000 for fiscal year 2012. 
(b)Capital projectsThere are authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1)— 
(1)$23,150,000 for fiscal year 2008; 
(2)$16,000,000 for fiscal year 2009; 
(3)$17,000,000 for fiscal year 2010; 
(4)$17,000,000 for fiscal year 2011; and 
(5)$18,500,000 for fiscal year 2012.;  
(2)by redesignating subsection (d) as subsection (e); and 
(3)by inserting after subsection (c) the following: 
 
(d)Photovoltaic systemThere are authorized to be appropriated to the Board such sums as are necessary to carry out section 7, to remain available until expended.. 
5.Existing authoritiesNothing in this Act limits or otherwise affects the authority or responsibility of the National Capital Planning Commission or the Commission of Fine Arts. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
